


110 HR 6243 IH: Ambulance Fuel Tax Relief Act of

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6243
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Ramstad
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exemption from the Federal motor fuels excise tax for ground emergency and
		  non-emergency ambulance services.
	
	
		1.Short titleThis Act may be cited at the
			 Ambulance Fuel Tax Relief Act of
			 2008.
		2.Exemption for
			 ground ambulance services transportation
			(a)In
			 generalSubsection (l) of
			 section 4041 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(l)Exemption for
				certain uses
						(1)Certain
				aircraftNo tax shall be
				imposed under this section on any liquid sold for use in, or used in, a
				helicopter or a fixed-wing aircraft for purposes of providing transportation
				with respect to which the requirements of subsection (f) or (g) of section 4261
				are met.
						(2)Ground ambulance
				servicesNo tax shall be
				imposed under this section on any liquid sold for use in, or used in, any
				ground ambulance for purposes of providing medically necessary ambulance
				services described in section 1861(s)(7) of the Social Security Act (42 U.S.C.
				1395x(s)(7)). The preceding sentence shall not apply to any liquid sold or used
				after December 31,
				2012.
						.
			(b)Refunds
				(1)In
			 generalSection 6427 of such Code (relating to fuels not used for
			 taxable purposes) is amended by inserting after subsection (f) the following
			 new subsection:
					
						(g)Use To provide
				ambulance servicesExcept as
				provided in subsection (k), if any fuel on which tax was imposed by section
				4041 or 4081 is used in an ground ambulance for a purpose described in section
				4041(l)(2), the Secretary shall pay (without interest) to the ultimate
				purchaser of such fuel an amount equal to the aggregate amount of the tax
				imposed on such fuel. The preceding sentence shall not apply to any liquid used
				after December 31,
				2012.
						.
				(2)Time for filing
			 claims; period coveredParagraphs (1) and (2)(A) of section
			 6427(i) of such Code are each amended by inserting (g), after
			 (d),.
				(3)Conforming
			 amendmentSection 6427(d) of such Code is amended by striking
			 4041(l) and inserting 4041(l)(1).
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel used
			 in transportation provided in calendar quarters beginning after the date of the
			 enactment of this Act.
			
